           Case 3:19-mj-05498-KSC Document 1 Filed 12/11/19 PageID.1 Page 1 of 10
AO I 06 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT                                C
                                                                      for the
                                                          Southern District of California

              In the Matter of the Search of                             )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                                Case No.
         One Black Samsung Cellular Telephone
                                                                         )
                                                                         )
                                                                         )
                                                                                                 19MJ549 8
        Seized as FP&F No. 20202504000243-01
                                                                         )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-1 , incorporated herein by reference
                   Southern
located in the - - -        District of                                      California           , there is now concealed (identify the
                     -----
person or describe the property to be seized) :

 See Attachment B-1 , incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                   ~ evidence of a crime;
                   0 contraband, fruits of crime, or other items illegally possessed;
                   0 property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                            Offense Description

        21 U.S.C. §§ 952 , 960, 963                     Importation of Methamphetamine and Conspiracy to Commit the Same

          The application is based on these facts:
        See attached Affidavit of Special Agent Roger Carr, Homeland Security Investigations

           i'lf   Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if                                       _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set fort




                                                                                  S.A. Roger Carr, Homeland Security Investigations


Sworn to before me and signed in my presence.


Date:        aJtu-11
City and state : San Diego, CA                                                 Hon. Karen S . Crawford, United States Magistrate Judge
                                                                                                 Printed name and title
        Case 3:19-mj-05498-KSC Document 1 Filed 12/11/19 PageID.2 Page 2 of 10




 1                                           AFFIDAVIT
 2         I, Special Agent Roger Carr, being duly sworn, hereby state as follows:
 3                                        INTRODUCTION
 4           1.     I submit this affidavit in support of applications for warrants to search the
 5 II following electronic devices:
 6
                    Black Samsung Cellular Telephone
 7
                    Seized as FP&F No. 20202504000243-01
 8                  ("Target Device 1")
 9
                    iPhone in Rose Colored Case
10                  Seized as FP&F No. 20202504000243-01
                    ("Target Device 2") ( collectively, "the Target Devices")
11

12
     as further described in Attachments A-1 and A-2, and to seize evidence of crimes,
13
     specifically violations of Title 21, United States Code, Section(s) 952, 960, and 963 as
14
     further described in Attachments B-1 and B-2.
15
           2.       The requested warrants relate to the investigation and prosecution of Karinna
16
     Maury        HERNANDEZ        and Delilah Yamilett LOPEZ-MORENO             for   importing
17
     approximately 23 .24 kilograms ( 51.13 pounds) of methamphetamine from Mexico into the
18
     United States. See US. v. Hernandez, Case No. 19-MJ-4755 (S.D. Cal.) at ECF No. 1
19
     (Complaint).     The Target Devices are currently in the evidence vault located at the
20
     Homeland Security Investigations' Special Agent in Charge San Diego office, 880 Front
21
     St., San Diego, California.
22
           3.       The information contained in this affidavit is based upon my training,
23
     expenence, investigation, and consultation with other members of law enforcement.
24
     Because this affidavit is made for the limited purpose of obtaining a search warrant for the
25
     Target Devices, it does not contain all the information known by me or other agents
26
     regarding this investigation. All dates and times described are approximate.
27
28 //

                                                  1
        Case 3:19-mj-05498-KSC Document 1 Filed 12/11/19 PageID.3 Page 3 of 10




 1                                          BACKGROUND
 2 II      4.     I have been employed as a Special Agent with Homeland Security
 3 II Investigations (HSI) since September 2001 (then known as the United States Customs
 4 II Service). I am currently assigned to the HSI Office of the Special Agent in Charge, San
 5 II Diego, California. I am a graduate of the Federal Law Enforcement Training Center in
 611 Glynco, Georgia.
 7 II      5.     During my tenure with HSI, I have participated in the investigation of various
 8 II drug trafficking organizations involved in the importation and distribution of controlled
 9 II substances into and through the Southern District of California.
10 II      6.     Through my training, experience, and conversations with other members of
11 II law enforcement, I have gained a working knowledge of the operational habits of narcotics
12 II traffickers, in particular those who attempt to import narcotics into the United States from
13 II Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers
1411 to work in concert with other individuals and to do so by utilizing cellular telephones.
15 II Because they are mobile, the use of cellular telephones permits narcotics traffickers to
16 II easily carry out various tasks related to their trafficking activities, including, e.g., remotely
17 II monitoring the progress of their contraband while it is in transit, providing instructions to
18 II drug couriers, warning accomplices about law enforcement activity, and communicating
19 II with co-conspirators who are transporting narcotics and/or proceeds from narcotics sales.
20 II      7.     Based upon my training, experience, and consultations with law enforcement
21 II officers experienced in narcotics trafficking investigations, and all the facts and opinions
22 II set forth in this affidavit, I know that cellular telephones (including their Subscriber
23 II Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
24 II for example, phone logs and contacts, voice and text communications, and data, such as
25 II emails, text messages, chats and chat logs from various third-party applications,
26 II photographs, audio files, videos, and location data. In particular, in my experience and
27 II consultation with law enforcement officers experienced in narcotics trafficking
28 II investigations, I am aware that individuals engaged in drug trafficking commonly store

                                                   2
            Case 3:19-mj-05498-KSC Document 1 Filed 12/11/19 PageID.4 Page 4 of 10




 1 II photos and videos on their cell phones that reflect or show co-conspirators and associates
 2 II engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
 3 and assets from drug trafficking, and communications to and from recruiters and
 4 organizers.
 5             8.     This information can be stored within disks, memory cards, deleted data,
 6 II remnant data, slack space, and temporary or permanent files contained on or in the cellular
 7 II telephone. Specifically, searches of cellular telephones may yield evidence:
 8
               a.    tending to indicate efforts to import methamphetamine, or some other
 9                   federally controlled substance, from Mexico into the United States;
10
               b.    tending to identify accounts, facilities, storage devices, and/or services-
11                   such as email addresses, IP addresses, and phone numbers-used to
                     facilitate the importation of methamphetamine, or some other federally
12
                     controlled substance, from Mexico into the United States;
13
               C.    tending to identify co-conspirators, criminal associates, or others involved
14
                     in importation of methamphetamine, or some other federally controlled
15                   substance, from Mexico into the United States;
16
               d.    tending to identify travel to or presence at locations involved in the
17                   importation of methamphetamine, or some other federally controlled
                     substance, from Mexico into the United States, such as stash houses, load
18
                     houses, or delivery points;
19
               e.    tending to identify the user of, or persons with control over or access to,
20
                     the Target Device; and/or
21
               f.    tending to place in context, identify the creator or recipient of, or establish
22
                     the time of creation or receipt of communications, records, or data involved
23                   in the activities described above.
24
                             FACTS SUPPORTING PROBABLE CAUSE
25
               9.    On October 26, 2019, at approximately 8:40 p.m., HERNANDEZ and
26   11
          LOPEZ-MORENO applied for permission to enter the United States at the San Ysidro,
27
   II California, Port of Entry. HERNANDEZ was the driver and LOPEZ-MORENO was the
28
   II passenger of a black 2007 BMW 7501 registered to HERNANDEZ. After a trained human
                                                     3
        Case 3:19-mj-05498-KSC Document 1 Filed 12/11/19 PageID.5 Page 5 of 10



 1 II and narcotics detection canine alerted to the vehicle, the vehicle was referred for secondary
 2 II inspection. In secondary inspection, Customs and Border Protection Officers discovered
 3 1112 packages concealed within both rocker panels of HERNANDEZ's vehicle. The
 4 llpackages weighed approximately 23.24 kilograms (51.12 pounds) in total, and field-tested
 5 II positive as methamphetamine. Additionally, Homeland Security Investigations (HSI)
 6 II Special Agents (SA) found the Target Devices concealed between the driver's seat-where
 7 II HERNANDEZ sat-and the center console of the vehicle. A third cellular telephone was
 811 seized from LOPEZ-MORENO's person. HERNANDEZ and LOPEZ-MORENO were
 9 II subsequently arrested, and the Target Devices were seized from the vehicle.
10 II      10.   Post-arrest, LOPEZ-MORENO was read her Miranda rights and elected to
11 II give a statement. LOPEZ-MORENO denied knowledge of the drugs in the vehicle as well
12 II as 0.1 grams of a substance that field-tested positive for methamphetamine that was found
13 II in LOPEZ-MORENO's bag. LOPEZ-MORENO claimed ownership of a third cellular
1411 telephone (not the subject of this affidavit) found on her person and attempted to delete
15 II information from that third phone when she was provided access to it post arrest. The
16 II Target Devices were seized from the vehicle between HERNANDEZ's seat and the center
17 console.
18         11.   On October 28, 2019, Magistrate Judge Barbara Major found probable cause
19 II to charge HERNANDEZ and LOPEZ-MORENO with importation of a controlled
20 II substance in violation of 21 U.S.C. §§ 952, 960. United States v. Hernandez, No. 19-MJ-
21 114755, ECF 1 (S.D. Cal.). On November 20, 2019, a federal grand jury returned a one-count
22 II Indictment charging HERNANDEZ and LOPEZ-MORENO with the same. United States
23 II v. Hernandez, No. 19-CR-4744-JLS (S.D. Cal.).
24 II      12.   In light of the above facts, and my own experience and training, there is
25 II probable cause to believe that the Target Devices found in HERNANDEZ's vehicle belong
26 II to HERNANDEZ given the location of the Target Devices (between HERNANDEZ's
2711 driver's seat and the center console) and LOPEZ-MORENO's claim of ownership to a
28 II separate, third cellular phone.   Furthermore, there is probable cause to believe that

                                                 4
          Case 3:19-mj-05498-KSC Document 1 Filed 12/11/19 PageID.6 Page 6 of 10




 111 HERNANDEZ was using the Target Devices to communicate with others to further the
 2 II importation of illicit narcotics into the United States.
 3   II      13.   In my training and experience, narcotics traffickers may be involved in the
 4 II planning and coordination of a drug smuggling event in the days and weeks prior to an
 5 II event. Co-conspirators are also often unaware of a defendant's arrest and will continue to
 6 II attempt to communicate with a defendant after their arrest to determine the whereabouts of
 7 the narcotics.
 8           14.   According to Department of Homeland Security records, HERNANDEZ
 911 began crossing the US/MX Border by vehicle this year on February 18, 2019, and crossed
10 II with LOPEZ-MORENO in the vehicle as early as September 1, 2019. Accordingly, I
11   II request permission to search the Target Devices for data beginning two weeks before
1211 HERNANDEZ and LOPEZ-MORENO's first crossing together in the vehicle, August 18,
13 112019, and ending on October 27, 2019, the date after HERNANDEZ's arrest.
14 II                                        METHODOLOGY
15           15.   It is not possible to determine, merely by knowing the cellular telephone's
16 II make, model and serial number, the nature and types of services to which the device is
17 II subscribed and the nature of the data stored on the device. Cellular devices today can be
18 II simple cellular telephones and text message devices, can include cameras, can serve as
19 II personal digital assistants and have functions such as calendars and full address books and
20 II can be mini-computers allowing for electronic mail services, web services and rudimentary
21   II word processing. An increasing number of cellular service providers now allow for their
22 II subscribers to access their device over the internet and remotely destroy all of the data
23   II contained on the device. For that reason, the device may only be powered in a secure
24 II environment or, if possible, started in "flight mode" which disables access to the network.
25 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
26 II equivalents and store information in volatile memory within the device or in memory cards
27 II inserted into the device: Current technology provides some solutions for acquiring some
28 II of the data stored in some cellular telephone models using forensic hardware and software.

                                                   5
       Case 3:19-mj-05498-KSC Document 1 Filed 12/11/19 PageID.7 Page 7 of 10



 1 II Even if some of the stored information on the device may be acquired forensically, not all
 2 II of the data subject to seizure may be so acquired. For devices that are not subject to
 3 II forensic data acquisition or that have potentially relevant data stored that is not subject to
 4 II such acquisition, the examiner must inspect the device manually and record the process
 5 II and the results using digital photography. This process is time and labor intensive and may
 6 II take weeks or longer.
 7          16.    Following the issuance of this warrant, I will collect the subject cellular
 8 II telephone and have it subjected to analysis. All forensic analysis of the data contained
 9 II within the telephone and its memory cards will employ search protocols directed
1O II exclusively to the identification and extraction of data within the scope of this warrant.
11          17.    Based on the foregoing, identifying and extracting data subject to seizure
12 II pursuant to this warrant may require a range of data analysis techniques, including manual
13 II review, and, consequently, may take weeks or months. The personnel conducting the
14 II identification and extraction of data will complete the analysis within 90 days, absent
15 II further application to this court.
16                        PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
17          18.    Law enforcement has not previously attempted to obtain the evidence within
18 II the Target Devices sought by this warrant.
19                                         CONCLUSION
20          19.    Based on the facts and information set forth above, there is probable cause to
21 II believe that a search of the Target Devices will yield evidence of HERNANDEZ and
22 II LOPEZ-MORENO's violations of Title 21, United States Code, Sections 952, 960 and
23 963.
24          20.    Because the Target Devices were seized from the vehicle at the time of
25 II HERNANDEZ and LOPEZ-MORENO's arrests and have been securely stored since that
26 II time, there is probable cause to believe that such evidence continues to exist on the Target
27 II Devices. As stated above, I believe that the appropriate date range for this search is from
28 II August 18, 2019, and ending on October 27, 2019.

                                                   6
       Case 3:19-mj-05498-KSC Document 1 Filed 12/11/19 PageID.8 Page 8 of 10




 1        21.    Accordingly, I request that the Court issue wan;ants authorizing law
 2 enforcement to search the items described in Attachments A-1 and A-2 and seize the items
 3 listed in Attachments B-1 and B-2 using the above-described methodology.
 4
 5 II I swear the foregoing is true and correct to the best of my knowledge and belief.
 6

 7                                          @:: lfi,,_,__         .Jk;,r51.
                                            Special Agent Roger Carr
 8
                                            Homeland Security Investigations
 9
10
                                                tr:':__ day of December, 2019.
11
12
     Hori. Karei' S~Crawford
1311 United States Magistrate Judge
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28

                                                7
  Case 3:19-mj-05498-KSC Document 1 Filed 12/11/19 PageID.9 Page 9 of 10



                               ATTACHMENT A-1

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Black Samsung Cellular Telephone
      Seized as FP&F No. 20202504000243-01
      ("Target Device 1")

Target Device 1 is currently in the possession of Homeland Security Investigations,
.880 Front St., San Diego, CA.
 Case 3:19-mj-05498-KSC Document 1 Filed 12/11/19 PageID.10 Page 10 of 10




                                 ATTACHMENT B-1

                                ITEMS TO BE SEIZED

      Authorization to search Target Device 1 described in Attachment A-1 includes
the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in Target Device 1 for evidence described
below. The seizure and search of the Target Device 1 shall follow the search
methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from Target Device 1 will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of August 18, 2019, and ending on October 27, 2019:

      a.     tending to indicate efforts to import methamphetamine, or some other
             federally controlled substance, from Mexico into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of methamphetamine, or some other federally
             controlled substance, from Mexico into the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States, such as stash houses, load
             houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             Target Device 1; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963.
